Powell, J.
1.-It is not good ground for the dismissal of a certiorari that the petition was not properly vei'ified, if it has been sanctioned and the magistrate has answered verifying its recitals. Willims v. Mangum, 119 Ga. 628 (46 S. E. 835).
2. A certiorari bond may be executed by an agent. It will be presumed prima facie that one who has executed such bond as agent was duly authorized to do so, unless it affirmatively appears that the agency was created by an undisclosed power of attorney. New York Life Ins. Co. v. Rhodes, 4 Ga. App. 25 (60 S. E. 828) ; Foley Mfg. Co. v. Bell, 4 Ga. App. 447 (61 S. E. 856).
3. There was no error in sustaining the certiorari and granting a new trial. ' Judgment affirmed.